Citation Nr: 1031553	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to December 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the RO in Waco, Texas that 
denied service connection for PTSD, a skin disorder, and 
hepatitis C.  A Board hearing was requested and scheduled, but 
the Veteran failed to report for such hearing. 

The Board notes that the claims for service connection for a skin 
disorder and PTSD were previously denied prior to the instant 
appeal.  Regardless of the determination reached by the RO, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless 
of the manner in which the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented as to these two issues.

The issues of entitlement to service connection for PTSD and 
hepatitis C, and whether new and material evidence has been 
submitted to reopen a claim for service connection for a skin 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an August 1983 
rating decision and properly notified the Veteran, who did not 
appeal that decision.

2.  Some of the evidence received since the August 1983 rating 
decision is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As to the application to reopen a previously denied claim for 
service connection for PTSD, the Board finds that in light of the 
favorable disposition of this issue, all notification and 
development action needed to fairly adjudicate this matter has 
been accomplished.  

New and Material Evidence to Reopen a Claim for Service 
Connection for PTSD

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran submitted his original claim for service connection 
for PTSD in June 1983.  The RO denied this initial claim in an 
August 1983 rating decision, finding that there was no current 
diagnosis of PTSD.  Although the RO provided notice of the 
denial, the Veteran did not file an appeal.  Therefore, the RO's 
decision of August 1983 is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the August 1983 rating 
decision included the Veteran's service treatment records which 
reflect that in a report of medical history completed upon 
separation from service, the Veteran gave a history of nervous 
trouble.  The reviewing examiner noted that the Veteran said that 
he was nervous, especially during service in the Army in Vietnam.  
In a November 1971 report of medical examination completed upon 
separation, the Veteran's psychiatric system was listed as 
normal, and the examiner noted that the Veteran had a history of 
improper use of drugs - severe.  Service treatment records are 
negative for a diagnosis of a psychiatric disorder.

Evidence of record at the time of the August 1983 decision also 
included service personnel records reflecting that the Veteran 
served in Vietnam from December 1970 to November 1971, that he 
had extensive periods of absence without leave, that he served as 
a wheeled vehicle mechanic in Vietnam, where his performance was 
unsatisfactory, and that he was assigned to drug rehabilitation 
in November 1971.  He was not awarded any combat citations, but 
participated in an unnamed campaign in December 1970.  Evidence 
of record also included a report of a July 1983 VA psychiatric 
examination which reflects that the examiner opined that although 
the Veteran showed some evidences of a PTSD, the current 
diagnoses were borderline personality disorder, and substance 
abuse, multiple.  At the time of the August 1983 decision, there 
was no evidence of a current diagnosis of PTSD.

In June 2005 the Veteran filed an application to reopen his 
previously denied claim for service connection for PTSD.  During 
the course of the appeal he has submitted a statement regarding 
his claimed non-combat stressor.  Additional evidence added to 
the file since the August 1983 rating decision includes VA and 
private medical records reflecting treatment for psychiatric 
disorders, to include PTSD, as well as records from the Social 
Security Administration.  

Upon review of the record, the Board finds that some of the 
evidence received since the August 1983 rating decision is new 
and material.  Specifically, the claims file now contains medical 
records that reflect a diagnosis of PTSD, the lack of which was 
the basis for the prior denial.  Thus, this evidence relates to 
an unestablished fact necessary to substantiate the claim, raises 
a reasonable possibility of substantiating the claim, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened and the appeal is granted 
to this extent only.


REMAND

Thus far, the RO has limited consideration of the Veteran's claim 
for service connection for a psychiatric disorder to the matter 
of his entitlement to service connection for PTSD.  The evidence 
shows that he has been diagnosed with other psychiatric 
disorders, to include major depressive disorder and bipolar 
disorder, among others.  Under the circumstances, the Board finds 
that the Veteran's claim should be expanded.  See, e.g., Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's 
claim for service connection for psychiatric symptoms should not 
be limited to consideration of a specific diagnosis where the 
pleadings and evidence suggest a claim of broader scope).  Thus 
the Board finds that this issue should now be characterized as 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  As to that issue, and the issues of 
entitlement to service connection for hepatitis C, and whether 
new and material evidence has been submitted to reopen a claim 
for service connection for a skin disorder, although further 
delay is regrettable, the Board finds that further development is 
required prior to adjudication of the Veteran's claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the application to reopen a claim for service connection 
for a skin disorder, to include as secondary to herbicide 
exposure, the Board again notes that VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA is required to look at the bases for 
the denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent, 20 Vet. App. at 1.

The RO provided the appellant pre-adjudication notice of a claim 
for service connection for a skin disorder by letter dated in 
June 2005.  However, the notice provided did not address the fact 
that service connection previously had been denied in a February 
1982 Board decision.  The letter did not provide notice regarding 
the need to submit new and material evidence to reopen a claim 
for service connection for a skin disorder.  Thus, that notice 
letter does not comply with the Kent ruling.  On remand, the RO 
should send the appellant sufficient notice as to the specific 
evidence necessary to reopen his claim for service connection for 
a skin disorder.  The letter also must notify him of what 
specific evidence would be required to substantiate the element 
or elements needed for service connection that were found 
insufficient in the prior final Board decision dated in February 
1982.

In light of the Veteran's service treatment records reflecting 
complaints of being nervous, and the post-service medical records 
reflecting diagnoses of psychiatric disorders, the Board finds 
that as there is evidence of a current psychiatric disability, 
psychiatric complaints in service, and an indication that the 
disability may possibly be associated with the Veteran's service, 
the Board finds that it is necessary to afford the Veteran a VA 
medical examination to obtain a medical opinion to determine 
whether the Veteran's current psychiatric disorder(s) is related 
to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  
Moreover, some of the VA and private medical records reflect that 
the Veteran had a traumatic childhood and may have had 
psychiatric symptoms prior to service.  Private medical records 
dated in July 2002 reflect that the Veteran reported that he had 
received extensive psychiatric treatment since age 10.  The VA 
examiner should be asked to provide an opinion as to whether the 
Veteran had a psychiatric disorder on entry into service, and if 
so, whether it was aggravated by military service.

The Veteran contends that he has hepatitis C due to in-service 
incidents, including intravenous drug abuse.  Service treatment 
records are negative for hepatitis.  A September 23, 2004 
hepatitis C outpatient consult reflects that the Veteran reported 
the following risk factors:  use of multiple intravenous drugs 
from 1970 to 2002, nasal cocaine, and explosure to blood during 
combat in Vietnam.  He denied blood transfusions prior to 1992, 
and civilian blood exposure.  The examiner noted no tattoos or 
body piercing.

His service medical and personnel records reflect severe drug 
abuse, drug rehabilitation, and extensive periods of absence 
without leave, and his DD Form 214 reflects that he was 
discharged from service on the basis that he was found to be 
unfit for service due to drug abuse.

On VA examination in July 1983, the Veteran reported that he was 
addicted to heroin in service and unsuccessfully treated in a 
drug program in Vietnam.  He reported current substance abuse.  
The pertinent diagnosis was substance abuse, multiple.  Recent VA 
medical records reflect that the Veteran has been diagnosed with 
hepatitis C, and a September 2004 VA outpatient treatment record 
reflects that the Veteran reported that he had hepatitis C since 
1987.  Private medical records dated in July 2002 reflect that he 
reported that he used intravenous amphetamine and cocaine since 
1960, and intravenous heroin daily since 1972.

In August 2005, the Veteran responded to the RO's June 2005 
hepatitis C risk factor questionnaire in November 2005.  He 
reported his only risk factor being intravenous drug use.

The Board notes that Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 
104 Stat. 1388, 1388- 91, prohibits payment of compensation for a 
disability that is a result of a veteran's own alcohol or drug 
abuse.  See also 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d) (providing that an injury or disease incurred during 
active service will not be deemed to have been incurred in line 
of duty if the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.

As there is evidence of current hepatitis C infection, lay and 
medical evidence suggesting that an event occurred in service, 
and an indication that the disability may possibly be associated 
with the Veteran's service, the Board finds that it is necessary 
to obtain a medical opinion as to whether the Veteran's current 
hepatitis C infection is related to service.  McLendon, 20 Vet. 
App. at 79; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).

A review of the claims file suggests that there are outstanding 
VA medical records relating to treatment of a psychiatric 
disorder, a skin disorder, and/or hepatitis.  VA medical records 
on file date from the 1980s to 2005, and in 2008.  The RO should 
attempt to obtain any pertinent medical records that are not 
already on file.  38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  

Finally, the Board notes that recent VA letters sent to the 
Veteran have been returned as undeliverable by the post office.  
The RO should attempt to obtain the Veteran's current mailing 
address, including by contacting his representative.  In this 
regard, the Board notes that the duty to assist is not always a 
one-way street and if a Veteran desires help with his claim he 
must cooperate with VA's efforts to assist him.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain the 
Veteran's current mailing address from all 
appropriate sources, including by contacting 
his representative.

2.  The RO/AMC should send the appellant 
notice pursuant to 38 U.S.C.A. § 5103(a) that 
also is in compliance with the Kent ruling to 
advise him of what evidence would 
substantiate his petition to reopen his claim 
of entitlement to service connection for a 
skin disorder.  Advise the appellant of the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.  Further 
notify the appellant of information and 
evidence that VA will seek to obtain and 
information and evidence that he is expected 
to provide.

3.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for a psychiatric disorder since January 
2005, and for a skin disorder or hepatitis 
since separation from service.  After 
securing any necessary releases, obtain any 
records which are not duplicates of those in 
the claims file.  

4.  After completion of the foregoing, the 
RO/AMC should arrange for a VA psychiatric 
examination of the Veteran to determine the 
etiology and date of onset of any current 
psychiatric disorder, to include PTSD, if 
diagnosed.  All indicated studies should be 
performed, and the claims folder must be made 
available to the examiner for review prior to 
the examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion, consistent with sound 
medical principles, on the following: 

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
psychiatric disorder that existed prior to 
his entry onto active duty?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting psychiatric disorder was 
not aggravated by service or that any 
increase in disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is no, 
is it at least as likely as not that the 
Veteran's psychiatric disorder had its onset 
in service?

The rationale for any opinion expressed 
should be provided in the examination report.

5.  Make arrangements with the appropriate VA 
medical facility for the Veteran's claims 
file to be reviewed and an opinion proffered 
by a physician who specializes in diseases of 
the digestive system, infectious diseases, 
and/or diseases of the liver, to provide an 
opinion regarding the etiology of the 
Veteran's hepatitis C.  

Specifically, following review of the claims 
file, and upon consideration of sound medical 
principles, the physician should provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the Veteran's 
hepatitis C had its onset during service 
and/or whether it is the result of 
intravenous drug abuse in service or other 
risk factors in service, versus post-service 
risk factors.  The examiner should provide a 
rationale for all opinions expressed.

6.  Thereafter, readjudicate the claims for 
service connection for an acquired 
psychiatric disorder (to include PTSD), for 
service connection for hepatitis C, and the 
application to reopen a claim for service 
connection for a skin disorder, including as 
secondary to herbicide exposure.  If the 
claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and given 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


